UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6902


MYRON RODERICK NUNN,

                Plaintiff - Appellant,

          v.

N.C. LEGISLATION; FRANK L. PERRY; GEORGE T. SOLOMON; FINESSE
COUCH; TODD PINION; ROBERT JONES; BELINDA DUDLEY; RICHARD
NEELY; DEAN LOCKLEAR; TIM CURLY; ROBERT WILLIAMS; JAMES
HOLMES; ANGIE BENGE; JEFF WILKERSON; MRS. CAMERON; MR.
SANDERS; MR. MCCLAIN; DR. MILTON D. WESTBERG; NURSE NELSON;
DR. LANCE; NC DPS UTILIZATION REVIEW BOARD; MR. PRICE; MS.
CLARK; COL RESPASS; RICKY MATTHEWS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03190-FL)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myron Roderick Nunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Myron    Roderick    Nunn      appeals     the    district    court’s     orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B)     (2012)            and       denying      his     motion         for

reconsideration.         We    have      reviewed     the   record   and     find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.             Nunn v. N.C. Legislation, No. 5:14-ct-

03190-FL (E.D.N.C. April 15, 2015; June 8, 2015).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the    materials     before     this    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2